PER CURIAM.
Peter Metaxotos was convicted and sentenced for attempted first degree murder, armed burglary, and sexual battery with a *1262deadly weapon in a 1998 prosecution. In this appeal from an order denying his motion for post-conviction relief, the defendant argues that his automatic designation as a sexual predator under Florida’s Sexual Predator Act, § 775.21, Fla. Stat., without a hearing on the actual risk of future offenses he poses, violates his procedural process rights. We affirm. See Reyes v. State, 854 So.2d 816 (Fla. 4th DCA 2003). See also Frazier v. State 29 Fla. L. Weekly D369, — So.2d -, 2004 WL 221043 (Fla. 1st DCA Feb.6, 2004); Miller v. State, 861 So.2d 1283 (Fla. 5th DCA 2004); Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), rev. granted, 859 So.2d 514 (Fla.2003). We certify conflict with the third district in Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).
POLEN, KLEIN and TAYLOR, JJ., concur.